Exhibit 10.69 SURFACE LEASE Matagorda County, Texas THIS LEASE is made and entered into as of the 1st day of August, 2007, but effective on January 1, 2007, by and between CENTURY ASSETS CORPORATION, a Delaware corporation with an office in Houston, Texas (Lessor), and CENTURY RESOURCES INC., a Delaware corporation with offices in Houston Texas (Lessee), WITNESSETH: 1. That Lessor, in consideration of the rents, covenants and agreements as hereinafter set forth, does by these presents Lease and let unto Lessee, for surface use only, the following described property with all appurtenant Pipeline equipment and facilities and all associated rights-of-way and other real property interests, if any; situated in the Country of Matagorda, State of Texas, to-wit: Five acres of land, more or less, situated north of Intracoastal Canal and east of State Farm Road No. 457 out of the C.G. Hamill 4764 acre tract in the Wm. Baxter League, Abstract No. 4, Matagorda County, Texas, and more particularly described as follows: BEGINNING at the south corner of the hereinafter described 5-acre tract, said corner and point of beginning bears North 31° 04′ West, with the center line of State Farm Road No. 457, a distance of 2053.11 feet from the point of intersection of the center line of said road with the northwest right-of-way line of the Intracoastal Canal; THENCE, at 50.00 feet from and parallel to the center line of said road, North 31° 04′
